DETAILED ACTION
This is in response to communication filed on August 10, 2022.
Status of Claims
Claims 1 – 20 are pending, of which claims 1, 14, and 19 are in independent form.

Specification
In light of applicant’s amendments to the title, the examiner withdraws the previous objection to the specification.

Claim Objections
In light of applicant’s amendments to the claims, the examiner withdraws the previous objections to the claims.

Terminal Disclaimer
The terminal disclaimer filed on 8/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application number 17/137245 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The previous rejection for provisional double patenting with copending Application number 17/489671 is maintained in light of the lack of a terminal disclaimer for this application.  Applicant states in the response of 8/10/2022 that “Applicant hereby submits a Terminal Disclaimer against Application No. 17/137,245 and another Terminal Disclaimer against Application No. 17/489,671, now issued as U.S. Patent No. 11,385,895.”  However, no such Terminal Disclaimer is found in the file wrapper.

Information Disclosure Statement
The information disclosure statements filed 5/27/2022 and 9/21/2022 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because several foreign patents, foreign patent office documents, and Non-Patent Literature are provided with no English and no explanation of relevance.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7, 8, 11 – 14, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lie et al., WIPO Publication WO 2018/193363 A1 (hereinafter referred to as Lie).

Referring to claim 1, Lie discloses “A data processing apparatus, comprising a controller and a processing circuit” (Figs. 14 – 16 CE of transmitting PE and CE of receiving PE), “wherein the controller is configured to: determine that an operand of a first processing instruction includes an identifier of a descriptor, wherein the
descriptor indicates a shape of tensor data on which the first processing instruction is to be executed” ([0389] a DSR holding a DSD comprising information about an operand such as length, address and stride. The DSR is a register.  As in [0313] an address space includes registers.  [0392] the CE fetches and decodes an instruction.  In some embodiments, the operand type fields specify whether an operand is specified by a DSD. Fig. 22B and [0499] 4D Memory Vector Extended Data Structure Descriptor describes a four-dimensional vector of data elements stored in the memory, the DSD comprises dimensions, dimension format, strides); “obtain content of the descriptor from a descriptor storage space according to the identifier of the descriptor” ([0393] the CE reads destination DSD and any source DSDs is source DSRs.  Based on the DSDs, the CE determines the type of data structure, the source of the data element(s), whether multiple data elements are read together (e.g., for a SIMD operation), and a total number of data elements for each operand); and “send the content of the descriptor and the first processing instruction to the processing circuit, wherein the processing circuit is configured to execute the first processing instruction on the tensor data obtained according to the content of the descriptor” (Figs. 14 – 16 CE of transmitting PE fetching and decoding an instruction with DSR, reading the DSRs, and providing the wavelet to a CE of receiving PE.  At the receiving PE (Figs. 15 and 16), the wavelet is placed in a picker queue and the receiving PE's CE processes the wavelet.  [0420] The CE fetches and executes instructions associated with the wavelet (Fetch, Execute Instructions 1603), thereby consuming the wavelet (End 1604)).

	As per claim 2, Lie discloses “to execute the first processing instruction on the tensor data obtained according to the content of the descriptor, the processing circuit is further configured to: determine a data address of the tensor data in a data storage space corresponding to the operand of the first processing instruction according to the content of the descriptor; and execute data processing corresponding to the first processing instruction according to the data address” ([0389] a DSR holding a DSD comprising information about an operand such as length, address and stride.  Figs. 14 – 16 CE of transmitting PE fetching and decoding an instruction with DSR, reading the DSRs, and providing the wavelet to a CE of receiving PE.  At the receiving PE (Figs. 15 and 16), the wavelet is placed in a picker queue and the receiving PE's CE processes the wavelet.  [0420] The CE fetches and executes instructions associated with the wavelet (Fetch, Execute Instructions 1603), thereby consuming the wavelet (End 1604)).

	As per claim 4, Lie discloses “the content of the descriptor further includes at least one shape parameter indicating the shape of the tensor data and at least one address parameter indicating the data address of the tensor data” ([0389] a DSR holding a DSD comprising information about an operand such as length, address and stride. Fig. 22B 4D memory vector extended data structure descriptor 2240 with strides, dimension format, dimensions, type.  [0140] the operand descriptor comprises a base address of the multi-dimensional memory vector.  [0475] ID Memory Vector Data Structure Descriptor 2140 comprises length 2141, Base Address 2142, Type 2149, SS (Single Step) 2150, SA (Save Address / Conditional Single Step Mode) 2151, WLI (Wavelet Index Select) 2152, and Stride 2153).

	As per claim 5, Lie discloses “the address parameter includes a base address of a datum point of the descriptor in the data storage space of the tensor data, wherein the tensor data has N dimensions, wherein N is a positive integer, wherein the shape parameter includes at least one of: a size of the data storage space in at least one of the N dimensions, a size of a storage area of the tensor data in at least one of the N dimensions, an offset of the storage area in at least one of the N dimensions, or a position of at least two vertices at diagonal positions in the N dimensions relative to the datum point” ([0389] a DSR holding a DSD comprising information about an operand such as length, address and stride. Fig. 22B 4D memory vector extended data structure descriptor 2240 with strides, dimension format, dimensions, type.  [0140] the operand descriptor comprises a base address of the multi-dimensional memory vector.  [0475] ID Memory Vector Data Structure Descriptor 2140 comprises length 2141, Base Address 2142, Type 2149, SS (Single Step) 2150, SA (Save Address / Conditional Single Step Mode) 2151, WLI (Wavelet Index Select) 2152, and Stride 2153).

	As per claim 7, Lie discloses “the base address includes a start address of the data storage space” ([0140] the operand descriptor comprises a base address of the multi-dimensional memory vector.  [0475] ID Memory Vector Data Structure Descriptor 2140 comprises length 2141, Base Address 2142, Type 2149, SS (Single Step) 2150, SA (Save Address / Conditional Single Step Mode) 2151, WLI (Wavelet Index Select) 2152, and Stride 2153).

	As per claim 8, Lie discloses “the first processing instruction includes a data access instruction, and the operand includes source data and target data” ([0509] The CE reads one or more DSDs from the DSRs (Read DSR(s) 2304). In some scenarios, DSRs are read for one or more of: a source0 operand, a source1 operand, and a destination operand, and are identified by respective operand fields of the instruction obtained in action 2303.  [0393] destination DSD), “wherein the controller is configured to: obtain, when the source data includes an identifier of a first descriptor and the target data includes an identifier of a second descriptor, content of the first descriptor
and content of the second descriptor from the descriptor storage space respectively” ([0509] The CE reads one or more DSDs from the DSRs (Read DSR(s) 2304). In some scenarios, DSRs are read for one or more of: a source0 operand, a source1 operand, and a destination operand, and are identified by respective operand fields of the instruction obtained in action 2303.  [0393] the CE reads destination DSD); “send the content of the first descriptor, the content of the second descriptor, and the first processing instruction to the processing circuit” (Figs. 14 – 16 CE of transmitting PE fetching and decoding an instruction with DSR, reading the DSRs, and providing the wavelet to a CE of receiving PE.  At the receiving PE (Figs. 15 and 16), the wavelet is placed in a picker queue and the receiving PE's CE processes the wavelet.  [0420] The CE fetches and executes instructions associated with the wavelet (Fetch, Execute Instructions 1603), thereby consuming the wavelet (End 1604).  [0509] The CE reads one or more DSDs from the DSRs (Read DSR(s) 2304). In some scenarios, DSRs are read for one or more of: a source0 operand, a source1 operand, and a destination operand, and are identified by respective operand fields of the instruction obtained in action 2303.  [0393] destination DSD), “wherein the processing circuit is configured to: obtain a first data address of the source data and a second data address of the target data respectively according to the content of the first descriptor and the content of the second descriptor” ([0389] a DSR holding a DSD comprising information about an operand such as length, address and stride.  [0509] The CE reads one or more DSDs from the DSRs (Read DSR(s) 2304).  [0393] the CE reads destination DSD); and “read data from the first data address and write the data to the second data address” ([0510] Based upon the DSDs obtained in action 2304 (and optional XDSRs and stride values obtained in action 2306), the CE reads one or more source data element(s) from the fabric and/or memory (Read (Next) Source Data Element(s) from Queue/Memory 2310). [0511] After reading the source data element(s), the CE performs the operation using the data element(s) as inputs (Perform (Next) Operation(s) on Data Element(s) 2311). The operation is specified by the instruction obtained in action 2303 (e.g., a multiply-accumulate operation for an FMACH instruction, a move operation for a MOV instruction, or a less than integer comparison for LT16)).
	
	As per claim 11, Lie discloses “the first processing instruction includes an operation instruction, wherein the processing circuit is configured to read data from the data address and execute an operation corresponding to the operation instruction” ([0511] After reading the source data element(s), the CE performs the operation using the data element(s) as inputs (Perform (Next) Operation(s) on Data Element(s) 2311). The operation is specified by the instruction obtained in action 2303 (e.g., a multiply-accumulate operation for an FMACH instruction, a move operation for a MOV instruction, or a less than integer comparison for LT16)).

	As per claim 12, Lie discloses “the controller is further configured to: decode the received first processing instruction to obtain a decoded first processing instruction, wherein the decoded first processing instruction includes an operation code and one or more operands, and the operation code is used to indicate a processing type corresponding to the first processing instruction” ([0392] and [0508] the CE fetches and decodes the instruction, [0511] the operation specified by the instruction, MOV instruction).

	As per claim 13, Lie discloses “the descriptor storage space is a storage space in an internal memory of the controller, and the data storage space is a storage space in an internal memory of the controller or a storage space in an external memory connected to the controller” (Fig. 8 DSRs 846 are internal to CE 800.  Also [0314] any one or more of Memory 854, RF 842, Input Qs 897, and D-Store 848 are enabled to provide data to Data Path 852 (e.g., in response to a request from D-Seq 844) and to receive data from Data Path 852 (e.g., results of operations)).

	Referring to claim 14, Lie discloses “A data processing method performed by a processor, comprising: determining that an operand of a first processing instruction
includes an identifier of a descriptor, wherein the descriptor indicates a shape of tensor data on which the first processing instruction is to be executed” ([0508] Subsequently, the CE fetches and decodes an instruction (e.g., FMACH, MOV, or LT16) comprising one or more operands specified by the initialized DSRs and optionally one or more XDSRs and/or stride registers (Fetch/Decode Instruction with DSR(s) 2303). In some embodiments, the operand type fields of the instruction specify whether an operand is specified by a DSR. [0389] a DSR holding a DSD comprising information about an operand such as length, address and stride. The DSR is a register.  As in [0313] an address space includes registers. Fig. 22B and [0499] 4D Memory Vector Extended Data Structure Descriptor describes a four-dimensional vector of data elements stored in the memory, the DSD comprises dimensions, dimension format, strides); “obtaining content of the descriptor from a descriptor storage space according to the identifier of the descriptor” ([0509] The CE reads one or more DSDs from the DSRs (Read DSR(s) 2304) and determines one or more of: the type of data structure, the source of the data element(s), whether multiple data elements are read together (e.g., for a SIMD operation), and the total number of data elements for each operand.  Again, [0389] a DSR holding a DSD comprising information about an operand such as length, address and stride. The DSR is a register.  As in [0313] an address space includes registers.); “determining a data address of the tensor data corresponding to the operand of the first processing instruction in a data storage space according to the content of the descriptor” ([0510] Based upon the DSDs obtained in action 2304 (and optional XDSRs and stride values obtained in action 2306), the CE reads one or more source data element(s) from the fabric and/or memory (Read (Next) Source Data Element(s) from Queue/Memory 2310)); and “according to the data address, executing data processing corresponding to the first processing instruction” ([0511] After reading the source data element(s), the CE performs the operation using the data element(s) as inputs (Perform (Next) Operation(s) on Data Element(s) 2311). The operation is specified by the instruction obtained in action 2303 (e.g., a multiply-accumulate operation for an FMACH instruction, a move operation for a MOV instruction, or a less than integer comparison for LT16)).
	
As per claim 16, Lie discloses “the content of the descriptor further includes at least one shape parameter indicating the shape of the tensor data and at least one address parameter indicating the data address of the tensor data, wherein the address parameter includes a base address of a datum point of the descriptor in the data storage space of the tensor data, wherein the tensor data has N dimensions, wherein N is a positive integer, wherein the shape parameter includes at least one of: a size of the data storage space in at least one of the N dimensions, a size of a storage area of the tensor data in at least one of the N dimensions, an offset of the storage area in at least one of the N dimensions, or a position of at least two vertices at diagonal positions in the N dimensions relative to the datum point” ([0389] a DSR holding a DSD comprising information about an operand such as length, address and stride. Fig. 22B 4D memory vector extended data structure descriptor 2240 with strides, dimension format, dimensions, type.  [0140] the operand descriptor comprises a base address of the multi-dimensional memory vector.  [0475] ID Memory Vector Data Structure Descriptor 2140 comprises length 2141, Base Address 2142, Type 2149, SS (Single Step) 2150, SA (Save Address / Conditional Single Step Mode) 2151, WLI (Wavelet Index Select) 2152, and Stride 2153).

	As per claim 18, Lie discloses “the first processing instruction includes a data access instruction, and the operand includes source data and target data” ([0509] The CE reads one or more DSDs from the DSRs (Read DSR(s) 2304). In some scenarios, DSRs are read for one or more of: a source0 operand, a source1 operand, and a destination operand, and are identified by respective operand fields of the instruction obtained in action 2303.  [0393] destination DSD), “wherein the method further comprises: obtaining, when the source data includes an identifier of a first descriptor and the target data includes an identifier of a second descriptor, content of the first descriptor and content of the second descriptor from the descriptor storage space, respectively” ([0509] The CE reads one or more DSDs from the DSRs (Read DSR(s) 2304). In some scenarios, DSRs are read for one or more of: a source0 operand, a source1 operand, and a destination operand, and are identified by respective operand fields of the instruction obtained in action 2303.  [0393] the CE reads destination DSD);
“obtaining a first data address of the source data and a second data address of the target data according to the content of the first descriptor and the content of the second descriptor, respectively” ([0389] a DSR holding a DSD comprising information about an operand such as length, address and stride.  [0509] The CE reads one or more DSDs from the DSRs (Read DSR(s) 2304).  [0393] the CE reads destination DSD); and
“reading data from the first data address and writing the data to the second data address” ([0510] Based upon the DSDs obtained in action 2304 (and optional XDSRs and stride values obtained in action 2306), the CE reads one or more source data element(s) from the fabric and/or memory (Read (Next) Source Data Element(s) from Queue/Memory 2310). [0511] After reading the source data element(s), the CE performs the operation using the data element(s) as inputs (Perform (Next) Operation(s) on Data Element(s) 2311). The operation is specified by the instruction obtained in action 2303 (e.g., a multiply-accumulate operation for an FMACH instruction, a move operation for a MOV instruction, or a less than integer comparison for LT16)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lie in view of ‘CUDNN study notes (2)’ by Night LI (hereinafter referred to as CUDNN) (from Applicant’s IDS).

As per claim 3, Lie discloses “the processing circuit is configured to determine the data address of the tensor data corresponding to the operand in the data storage space according to the content of the descriptor and the data description position” ([0140] the operand descriptor comprises a base address of the multi-dimensional memory vector.  [0475] ID Memory Vector Data Structure Descriptor 2140 comprises length 2141, Base Address 2142, Type 2149, SS (Single Step) 2150, SA (Save Address / Conditional Single Step Mode) 2151, WLI (Wavelet Index Select) 2152, and Stride 2153).
	Lie does not appear to explicitly disclose “the operand further includes a data description position for the descriptor” and “determining the data address of the tensor data corresponding to the operand in the data storage space according to the content of the descriptor and the data description position.”
	However, CUDNN discloses “the operand further includes a data description position for the descriptor” and “determining the data address of the tensor data corresponding to the operand in the data storage space according to the content of the descriptor and the data description position” (pages 1 – 2 CUDNN describes cuDNN library describes the data to store the content of images/video/data with general nD tensor definitions with parameters one size data, data type, size of each dimension, stride of each dimension. WXYZ tensor descriptor format is identified by acronyms with each letter referring to a corresponding dimension. 5-D tensor descriptor contains 5 letters representing batch size, number, depth, height, width of feature map).
Lie and CUDNN are analogous art because they are from the same field of endeavor, which is tensor data handling methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lie and CUDNN before him or her, to modify the teachings of Lie to include the teachings of CUDNN so that the operand further includes a data description position that is used to determine the data address.
The motivation for doing so would have been to provide a small representation of the tensor so that tensor shape is conveyed quickly, with little data.
Therefore, it would have been obvious to combine CUDNN with Lie to obtain the invention as specified in the instant claim.

	As per claim 6, Lie does not appear to explicitly disclose “the content of the descriptor further includes a mapping relationship between the data description position of the tensor data and the data address of the tensor data.”
	However, CUDNN discloses “the content of the descriptor further includes a mapping relationship between the data description position of the tensor data and the data address of the tensor data” (pages 1 – 2 CUDNN describes cuDNN library describes the data to store the content of images/video/data with general nD tensor definitions with parameters one size data, data type, size of each dimension, stride of each dimension. WXYZ tensor descriptor format is identified by acronyms with each letter referring to a corresponding dimension. 5-D tensor descriptor contains 5 letters representing batch size, number, depth, height, width of feature map).
Lie and CUDNN are analogous art because they are from the same field of endeavor, which is tensor data handling methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lie and CUDNN before him or her, to modify the teachings of Lie to include the teachings of CUDNN so that the operand further includes a data description position that is used to determine the data address.
The motivation for doing so would have been to provide a small representation of the tensor so that tensor shape is conveyed quickly, with little data.
Therefore, it would have been obvious to combine CUDNN with Lie to obtain the invention as specified in the instant claim.

	As per claim 15, Lie discloses “wherein the determining a data address of the tensor data corresponding to the operand of the first processing instruction in the data storage space according to the content of the descriptor includes: determining the data address of the tensor data corresponding to the operand in the data storage space according to the content of the descriptor and the data description position” ([0140] the operand descriptor comprises a base address of the multi-dimensional memory vector.  [0475] ID Memory Vector Data Structure Descriptor 2140 comprises length 2141, Base Address 2142, Type 2149, SS (Single Step) 2150, SA (Save Address / Conditional Single Step Mode) 2151, WLI (Wavelet Index Select) 2152, and Stride 2153).
	Lie does not appear to explicitly disclose “the operand further includes a data description position for the descriptor” and “determining the data address of the tensor data corresponding to the operand in the data storage space according to the content of the descriptor and the data description position.”
	However, CUDNN discloses “the operand further includes a data description position for the descriptor” and “determining the data address of the tensor data corresponding to the operand in the data storage space according to the content of the descriptor and the data description position” (pages 1 – 2 CUDNN describes cuDNN library describes the data to store the content of images/video/data with general nD tensor definitions with parameters one size data, data type, size of each dimension, stride of each dimension. WXYZ tensor descriptor format is identified by acronyms with each letter referring to a corresponding dimension. 5-D tensor descriptor contains 5 letters representing batch size, number, depth, height, width of feature map).
Lie and CUDNN are analogous art because they are from the same field of endeavor, which is tensor data handling methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lie and CUDNN before him or her, to modify the teachings of Lie to include the teachings of CUDNN so that the operand further includes a data description position that is used to determine the data address.
The motivation for doing so would have been to provide a small representation of the tensor so that tensor shape is conveyed quickly, with little data.
Therefore, it would have been obvious to combine CUDNN with Lie to obtain the invention as specified in the instant claim.

Note, claim 17 recites the corresponding limitations of claim 6.  Therefore, the rejection of claim 6 applies to claim 17.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lie.

	As per claim 9, this claim is a duplicate of claim 8, with reference now to a third descriptor and a third data address (whereas claim 8 referred to a first descriptor and a first data address).
	As learned from In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In this case, duplicating descriptors and utilizing the same method to obtain another address would not produce a new and unexpected result.  As such, it would have been obvious to one of ordinary skill in the art to duplicate the descriptors of Lie so that “the controller is configured to: obtain, when the source data includes an identifier of a third descriptor, content of the third descriptor from the descriptor storage space; and send the content of the third descriptor and the first processing instruction to the processing circuit, wherein the processing circuit is configured to: obtain a third data address of the source data according to the content of the third descriptor; and read data from the third data address and write the data to the second data address of the target data.”

	As per claim 10, this claim is a duplicate of claim 8, with reference now to a fourth descriptor and a fourth data address (whereas claim 8 referred to a first descriptor and a first data address).
	As learned from In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In this case, duplicating descriptors and utilizing the same method to obtain another address would not produce a new and unexpected result.  As such, it would have been obvious to one of ordinary skill in the art to duplicate the descriptors of Lie so that “wherein the controller is configured to: obtain, when the target data includes an identifier of a fourth descriptor, content of a fourth descriptor from the descriptor storage space; and send the content of the fourth descriptor and the first processing instruction to the processing circuit, where the processing circuit is configured to: obtain a fourth data address of the target data according to the content of the fourth descriptor, and read data from the first data address of the source data and write the data to the fourth data address.”

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lie in view of Zhang, European Patent Application EP 3816769 (hereinafter referred to as Zhang).

Referring to claim 19, claim 1 recites the corresponding limitations as that of claim 19.  Therefore, the rejection of claim 1 applies to claim 19. 
Also, Lie discloses “A board card, comprising: a storage device configured to store data” (Fig. 1 deep learning accelerator 120. [0004] The invention may be implemented in numerous ways, e.g., as a process, an article of manufacture, an apparatus, a system, a composition of matter, and a computer readable medium. [0309] DSRs comprise registers that hold DSDs. [0499] a four-dimensional vector of data elements stored in the memory); “an interface apparatus configured to implement data transmission between the neural network chip and an external equipment” (Fig. 1 and [0211] connection 112 for receiving placement information and providing weights.  Fig. 4 I/O FPGAs 420).
Lie does not appear to explicitly disclose a board card comprising “a neural network chip” “and a control device configured to monitor a state of the neural network chip.”	However, Zhang discloses another AI processing system including “a neural network chip” “and a control device configured to monitor a state of the neural network chip” (Fig. 2 and column 5 lines 22 - 35 the to-be-controlled module is a computing unit of an AI chip. [0030] Specifically, in this embodiment, the to-be-controlled module 11 is set as a computing unit of an AI chip. Each load unit includes, but is not limited to, a programmable arithmetic unit, a neural network accelerator, and a tensor processor.  [0034] the load information statistics module 13 monitors the load information).
Lie and Zhang are analogous art because they are from the same field of endeavor, which is artificial intelligence systems and methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lie and Zhang before him or her, to modify the teachings of Lie to include the teachings of Zhang so that a control device monitors a state of a neural network chip.
The motivation for doing so would have been to control power consumption while providing powerful computing power.  It is critical for chips to balance chip computing power and dynamic power consumption (as stated by Zhang at [0002]).
Therefore, it would have been obvious to combine Zhang with Lie to obtain the invention as specified in the instant claim.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lie in view of Zhang, further in view of Croxford et al., U.S. Patent Application 2020/0090032 (hereinafter referred to as Croxford), and further in view of Varnica et al., U.S. Patent Application 2020/0045110 (hereinafter referred to as Varnica).

As per claim 20, Lie discloses “the storage device includes a plurality of groups of storage units, where each group of storage units is connected with the neural network chip by a bus” (Fig. 19 and [0430] – [0431] local storage partitioned and [0433] additional storage).
Neither Lie nor Zhang appears to explicitly disclose “and the storage units are Double Data Rate Synchronous Dynamic Random Access Memory (DDR SDRAM), the neural network chip includes a DDR controller configured to control data transmission and data storage of each storage unit, and the interface apparatus is a standard Peripheral Component Interconnect Express (PCIE) interface.”
However, Croxford discloses “the storage units are Double Data Rate Synchronous Dynamic Random Access Memory (DDR SDRAM), the neural network chip includes a DDR controller configured to control data transmission and data storage of each storage unit” and “connected with the neural network chip by a bus” ([0051] – [0052] memory controller 630 controls access to storage 640 via bus 650, which may be DDR SDRAM).
Lie, Zhang, and Croxford are analogous art because they are from the same field of endeavor, which is artificial intelligence systems and methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lie, Zhang, and Croxford before him or her, to modify the teachings of Lie and Zhang to include the teachings of Croxford so that the storage units are DDR SDRAM and the neural network chip includes a DDR controller to control access.
The motivation for doing so would have been to provide the fast access capabilities of double data rate SDRAM.
Neither Lie nor Zhang nor Croxford appears to explicitly disclose “the interface apparatus is a standard Peripheral Component Interconnect Express (PCIE) interface.”
However, such connections are known in the art.  For example, Varnica discloses “the interface apparatus is a standard Peripheral Component Interconnect Express (PCIE) interface” ([0044] AI engine coupled via PCIe interface).
Lie, Zhang, Croxford, and Varnica are analogous art because they are from the same field of endeavor, which is artificial intelligence systems and methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lie, Zhang, Croxford, and Varnica before him or her, to modify the teachings of Lie, Zhang, and Croxford to include the teachings of Varnica so that a PCIE interface is used.
The motivation for doing so would have been to try using any ‘suitable high-speed interface’ (as described by Varnica at [0044]).
Therefore, it would have been obvious to combine Varnica with Lie, Zhang, and Croxford to obtain the invention as specified in the instant claim.

Response to Arguments
Applicant's arguments filed August 10, 2022 have been fully considered but they are not persuasive. 
Applicant argues, on page 11 – 12, that 
Lie does not disclose the claimed descriptor-based tensor data processing, where "the descriptor indicates a shape of tensor data on which the first processing instruction is to be executed," as recited by claim 1.

While Lie discloses that the DSD contains information about an operand such as location of data elements, number of the data elements, and address or addresses of the data element (Lie at para. [0389]), the DSD does not "indicate[] a shape of tensor data on which the first processing instruction is to be executed," as recited by claim 11.

Also, the Examiner appeared to recognize that the DSD does not indicate the shape of the tensor data. Instead, the Examiner merely pointed to paragraph [0499] of Lie, which discloses that a four-dimensional vector of data elements stored in the memory. Office Action, p. 10. However, the Examiner's reasoning is legally deficient. Any data inherently has a shape. But the mere fact that Lie's data elements have a shape is quite different from having a descriptor that "indicates a shape of tensor data on which the first processing instruction is to be executed," and including "an identifier of the descriptor" in the "operand of the first processing instruction" for processing the tensor data, as recited by claim 1.

The examiner disagrees.  First, the ‘shape of tensor data’ can be reasonable interpreted more broadly than applicant’s description.  The length and stride of Lie indicates a shape.  Further, even giving a stricter interpretation, the examiner had pointed to paragraph [0499] of Lie.  This paragraph describes Fig. 22B and states that a “4D Memory Vector Extended Data Structure Descriptor 2240 partially describes a four-dimensional vector of data elements stored in the memory. 4D Memory Vector Extended Data Structure Descriptor 2240 comprises Type 2241, Dimensions 2242, DF (Dimension Format) 2243, Select Stride 1 2244.1, Select Stride 2 2244.2, Select Stride 3 2244.3, Select Stride 4 2244.4, and Stride 2245.”  As seen, Lie describes a data structure descriptor that includes data indicating dimensions of the corresponding data.  Thus, Lie discloses the descriptor indicating a shape of tensor data, as claimed.

Applicant argues, on page 12 – 13, that 
Lie also lacks "an identifier of a descriptor" and "obtain content of the descriptor from a descriptor storage space according to the identifier of the descriptor," as recited by claim 1. The Examiner pointed to Lie's DSD as the claimed "descriptor,'' but completely ignored the claimed "identifier of the descriptor."

	The examiner disagrees.  Lie teaches that a DSR register holds a DSD. The DSR, as in [0313] is included in an address space.  Thus, a DSR is an addressable register that holds a descriptor.  The register’s name (r1, r2, etc.) and/or the register’s address is equivalent to the claimed “identifier.”

	Applicant argues, on page 13, that 
Claim 1 requires the controller to "send the content of the descriptor and the first processing instruction to the processing circuit," and "the processing circuit ... to execute the first processing instruction on the tensor data obtained according to the content of the descriptor." That is, the claimed "controller'' sends not the tensor data itself but the "content of the descriptor" to the "processing circuit," and then the "processing circuit" obtains "the tensor data ... according to the content of the descriptor." However, in Lie, the CE of the transmitting PE provides the wavelet to
the CE of the receiving PE, and the CE of the receiving PE executes instructions on the received wavelet. See Lie at para. [0420]. Therefore, claim 1 further differs from Lie in that the controller sends "the content of the descriptor" to the processing circuit, and that the processing circuit obtains "the tensor data ... according to the content of the descriptor."

	The examiner disagrees.  Lie teaches at [0394] and [0401] - [0402] that the CE of the transmitting PE 'performing action' may simply be a load of data.  Further, at [0410] - [0411] and [0414], Lie teaches receiving the wavelet at the receiving PE.  Then at [0420] The CE fetches and executes instructions associated with the wavelet (Fetch, Execute 18 Instructions 1603), thereby consuming the wavelet (End 1604).  
Certain paragraphs, [0394] for example, seem to say the CE of the transmitting PE is executing the instruction.  But as in Figs. 14-16 and [0401] - [0402] 'performs actions' can be simply loading/copying the data.  Then with [0410] - [0411], [0414] and [0420], it is seen that the CE of the receiving PE is executing instructions on the tensor data obtained according to the content of the descriptor.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WIPO Publications WO 2018193354 and WO 2018193380 are other copending Applications of Lie with similar teachings.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184